Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 1 of 10   PageID #:
                                   1883


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII

  STEVEN D. DAVIDSON, AS EXECUTOR        CIV. NO. 20-00097 LEK-WRP
  OF THE ESTATE OF HOWARD W.
  DEMOORE;

                   Plaintiff,

        vs.

  JEREMY SLOTNICK PAIGE, VICKI
  SUSAN SLOTNICK, KBI, LLC,
  MELISSA JACKSON, RICHARD SHUCK,
  JOHN DOES 1-20, JANE DOES 1-20,
  DOE CORPORATIONS 1-20, DOE
  PARTNERSHIPS 1-20, DOE ENTITIES
  1-20, RHONDA LEE HAY, CYNTHIA
  NASH,

                   Defendants.


          ORDER: GRANTING DEFENDANTS’ MOTION TO WITHDRAW OR
       AMEND DEEMED ADMISSIONS; AND DENYING PLAINTIFF’S MOTION
            FOR PARTIAL SUMMARY JUDGMENT WITHOUT PREJUDICE

              On February 23, 2021, Defendants Jeremy Slotnick Paige

 (“Paige”) and Vicki Susan Slotnick (“Slotnick” and collectively

 “the Paiges”) filed their Motion to Withdraw or Amend Responses

 to Admissions (“Motion”).       [Dkt. no. 80.]    On March 9, 2021,

 Defendants Melissa Jackson (“Jackson”) and Richard Shuck

 (“Shuck” and collectively “the Shucks”) filed their statement of

 no opposition to the Motion and Plaintiff Steven D. Davidson, as

 Executor of the Estate of Howard W. DeMoore (“Plaintiff”), filed

 his memorandum in opposition to the Motion (“Memorandum in

 Opposition”), and on March 23, 2021, the Paiges filed their
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 2 of 10   PageID #:
                                   1884


 reply.   [Dkt. nos. 83, 84, 85.]      The Court finds this matter

 suitable for disposition without a hearing pursuant to Rule

 LR7.1(c) of the Local Rules of Practice for the United States

 District Court for the District of Hawaii (“Local Rules”).            The

 Paiges’ Motion is hereby granted for the reasons set forth

 below.

                                 BACKGROUND

             This case arises from Plaintiff’s ultimately

 unsuccessful attempt to sell property located at 86 South

 Kalaheo Avenue, Kailua, Hawai`i 96734 (“the Property”) for

 $5,700,000, on terms as contained in the purchase agreement and

 counter offer accepted by Plaintiff on August 9, 2018.           Pltf.’s

 concise statement of fact in support of his motion for partial

 summary judgment (“Pltf.’s CSOF”), filed 1/6/21 (dkt. no. 63),

 at ¶ 1; the Paiges’ concise statement of facts (“Paiges’ CSOF”),

 filed 1/25/21 (dkt. no. 68), at ¶ 1 (admitting Pltf.’s CSOF at

 ¶ 1); the Shucks’ concise statement of fact (“Shucks’ CSOF”),

 filed 1/22/21 (dkt. no. 66), at ¶ 1 (admitting Pltf.’s CSOF at

 ¶ 1); see also Pltf.’s CSOF, Decl. of Steven D. Davidson

 (“Pltf.’s Decl.”), Exh. 1 (purchase and sale agreement for the

 Property, dated June 29, 2018 (“Purchase Agreement”)), Exh. 2

 (counter offer to the Purchase Agreement, dated August 9, 2018

 (“Counter Offer” and collectively with the Purchase Agreement,

 “the Contract”)).

                                      2
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 3 of 10   PageID #:
                                   1885


             On August 16, 2018, Plaintiff and the Paiges executed

 an amendment to the Contract assigning the Paiges’ interest in

 the contract to KB1, LLC (“KB1”).        [Pltf.’s Decl. at ¶ 16, id.,

 Exhs. 7A, 7B (amendment to Contract assigning the Paiges’

 interest to KB1, and indicating that Vicki Susan Slotnick was

 “authorized to sign in the capacity of Manager for KB1 LLC,”

 dated August 16, 2018).]      Vicki Slotnick, Richard Shuck, Melissa

 Jackson, and Jeremy Paige are listed as the only managers of

 KB1.   [CSOF, Decl. of Jesse J. T. Smith (“Jesse Smith 1/6/21

 Decl.”), Exh. 10 (“Officer/Director/Member/Manager Changes”

 filed on 8/13/18 in the Business Registration Division of the

 State of Hawai`i Department of Commerce and Consumer Affairs).]

             On August 20, 2018, KB1 transferred the initial

 earnest money deposit (“EMD”) into escrow.         [Pltf.’s CSOF at

 ¶ 22; Paiges’ CSOF at ¶ 22, Shucks’ CSOF at ¶ 22 (both admitting

 Pltf.’s CSOF at ¶ 22).]      On August 25, 2018, Slotnick issued a

 Notice of Termination of Purchase Contract (“Termination

 Notice”), stating,

             [t]his shall serve as written notice that,
             pursuant to Paragraph M-1 of the above referenced
             purchase contract, Buyer hereby terminates this
             Purchase Contract.

             Regarding the Title documents received August 21,
             2018 the Buyer does not accept based on
             information provided in the M-1 Documentation and
             the O-2 Cancelation Provisions shall apply.



                                      3
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 4 of 10   PageID #:
                                   1886


 [Paiges’ CSOF, Decl. of Vicki Susan Slotnick (“Slotnick Decl.”),

 Exh. B (Termination Notice).]

              On August 28, 2018, Title Guaranty Escrow Services,

 Inc. (“Title Guaranty”) sent a letter to Plaintiff stating that

 it had received requests from both parties for the EMD, and that

 it would require joint, written instructions before releasing

 the money, or else it would be deposited with the court as an

 interpleader action.     [Pltf.’s Decl., Exh. 14 (letter from

 Roxanne Olayan, Senior Escrow Officer at Title Guaranty, dated

 8/28/18).]    On September 24, 2019, Plaintiff sold the Property

 to a third-party buyer for $5,375,000.        [Pltf.’s Decl. at ¶¶ 32,

 35; id., Exh. 15 (counter offer selling the Property for

 $5,375,000).]

              On March 2, 2020, Plaintiff filed his Complaint

 against the Paiges, the Shucks, and KB1, asserting: 1) a claim

 for breach of contract against the Paiges and KB1 for

 terminating the Purchase Agreement; 2) a claim for intentional

 and/or negligent misrepresentation against the Paiges and KB1;

 3) a claim for vicarious liability against the Paiges and the

 Shucks based on joint venture due to KB1’s breach of the

 Purchase Agreement; 4) a claim for vicarious liability against

 the Paiges and the Shucks based on agency; 5) a claim for alter

 ego liability against the Paiges and the Shucks for KB1’s breach

 of the Purchase Agreement; and 6) a claim for declaratory relief

                                      4
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 5 of 10   PageID #:
                                   1887


 that Plaintiff is entitled to the Earnest Money Deposit

 currently in Escrow.     Plaintiff seeks compensatory, statutory

 and/or exemplary damages, prejudgment interest, declaratory

 relief that Plaintiff is entitled to the Earnest Money Deposit,

 and reasonable attorneys’ fees.       [Complaint at pgs. 22-23.]

             On or around June 25, 2020, Plaintiff served upon

 Slotnick his First Request for Admissions to Defendant Vicki

 Susan Slotnick (“First Slotnick RFA”).        See Jesse Smith 1/6/21

 Decl. at ¶ 5; id., Exh. 4 (First Slotnick RFA).          On December 16,

 2020, Plaintiff served upon Paige his First Request for

 Admissions to Defendant Jeremy Slotnick Paige (“First Paige RFA”

 and collectively     with the First Slotnick RFA, “the First

 RFAs”).    [Mem. in Opp., Decl. of Jesse J. T. Smith (“Jesse Smith

 3/9/21 Decl.”) at ¶ 19; Pltf.’s further CSOF, filed 1/29/21,

 (dkt. no. 73), Decl. of Jesse J. T. Smith (“Jesse Smith 1/29/21

 Decl.”), Exh. 20 (First Paige RFA).]        The Paiges served their

 untimely responses to the First RFAs on January 26, 2021, or

 soon thereafter.     [Motion, Decl. of Paul V.K. Smith (“Paul Smith

 Decl.”) at ¶¶ 7-8.]     In his motion for partial summary judgment

 (“Motion for Partial Summary Judgment”), Plaintiff argues all

 requests for admissions in the First RFAs must be deemed

 admitted because the Paiges’ responses were untimely.           [Mem. in

 Supp. of Motion, filed 1/6/21 (dkt. no. 62-1), at 12-14.]



                                      5
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 6 of 10   PageID #:
                                   1888


             On April 12, 2021, the magistrate judge, pursuant to a

 stipulation submitted by the parties, continued certain pretrial

 deadlines for six months, at which point the trial date and

 pretrial statement deadlines will be reset.         [Dkt. no. 88.]     On

 April 20, 2021, the magistrate judge vacated the trial date.

 [Dkt. no. 90.]

             In the Motion, the Paiges ask that they be allowed to

 withdraw their deemed admissions in the First RFAs.

                                  STANDARD

             Federal Rule of Civil Procedure 36(b) provides:

                  A matter admitted under this rule is
             conclusively established unless the court, on
             motion, permits the admission to be withdrawn or
             amended. Subject to Rule 16(e), the court may
             permit withdrawal or amendment if it would
             promote the presentation of the merits of the
             action and if the court is not persuaded that it
             would prejudice the requesting party in
             maintaining or defending the action on the
             merits. An admission under this rule is not an
             admission for any other purpose and cannot be
             used against the party in any other proceeding.

 As the Ninth Circuit has explained,

                  Rule 36(b) is permissive, not mandatory,
             with respect to the withdrawal of admissions.
             See Asea, Inc. v. S. Pac. Transp. Co., 669 F.2d
             1242, 1248 (9th Cir. 1981). The rule permits the
             district court to exercise its discretion to
             grant relief from an admission made under
             Rule 36(a) only when (1) “the presentation of the
             merits of the action will be subserved,” and
             (2) “the party who obtained the admission fails
             to satisfy the court that withdrawal or amendment
             will prejudice that party in maintaining the
             action or defense on the merits.” Fed. R. Civ.

                                      6
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 7 of 10   PageID #:
                                   1889


             P. 36(b); Hadley v. United States, 45 F.3d 1345,
             1348 (9th Cir. 1995); see also Carney v. IRS (In
             re Carney), 258 F.3d 415, 419 (5th Cir. 2001)
             (“[A] deemed admission can only be withdrawn or
             amended by motion in accordance with
             Rule 36(b).”); Donovan v. Carls Drug Co., 703
             F.2d 650, 652 (2d Cir. 1983) (stating that the
             court may excuse a party from its deemed
             admissions “only when (1) the presentation of the
             merits will be aided and (2) no prejudice to the
             party obtaining the admission will result”),
             overruled on other grounds by McLaughlin v.
             Richland Shoe Co., 486 U.S. 128, 133–34, 108 S.
             Ct. 1677, 100 L. Ed. 2d 115 (1988). . . .

 Conlon v. United States, 474 F.3d 616, 621–22 (9th Cir. 2007)

 (emphasis and some alterations in Conlon).         Thus, “[w]hen

 undertaking a prejudice inquiry under Rule 36(b), district

 courts should focus on the prejudice that the nonmoving party

 would suffer at trial.”      Id. at 623 (citing Sonoda v. Cabrera,

 255 F.3d 1035, 1039–40 (9th Cir. 2001)).

                                 DISCUSSION

             “The first half of the test in Rule 36(b) is satisfied

 when upholding the admissions would practically eliminate any

 presentation of the merits of the case.”         Conlon, 474 F.3d at

 622 (quoting Hadley, 45 F.3d at 1348).        None of the statements

 in the First Slotnick RFA explicitly or directly state that: the

 Paiges/KB1 breached the contract; the Notice of Termination was

 untimely; the reason for termination KB1 proffered was

 pretextual; or that KB1 canceled the Contract and issued the

 Notice of Termination for any reason other than as stated


                                      7
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 8 of 10   PageID #:
                                   1890


 therein.    See Jesse Smith 1/6/21 Decl., Exh. 4 (First Slotnick

 RFA).   Thus, upholding the admissions in the First Slotnick RFA

 alone would not eliminate the presentation of the merits of the

 case because they do not necessarily establish all of the

 elements of a breach of contract, nor the ultimate issue of

 liability of the Paiges, KB1, or the Shucks.         However, as argued

 by Plaintiff, he relied heavily on the First Slotnick RFA in his

 Motion for Partial Summary Judgment.        See Mem. in Opp. at 8.

 Furthermore, the First RFAs do establish facts that would

 greatly limit presentation of the case on the merits, including

 with respect to the ultimate issues.        See Jesse Smith 1/6/21

 Decl., Exh. 4 (First Slotnick RFA) at Nos. 42-44 (requests for

 admissions regarding when certain documents were transmitted

 critical to his allegations); see also Jesse Smith 1/29/21

 Decl., Exh. 20 (First Paige RFA) at No. 45 (requesting admission

 that Plaintiff is entitled to the EMD).        Therefore, permitting

 withdrawal of the deemed admissions will allow the case to be

 presented on its merits, and the Motion passes the first part of

 the Rule 36(b) test.

             With respect to the second part of the test,

 Plaintiff, as the party relying on the deemed admission, has the

 burden of proving prejudice.       See Conlon, 474 F.3d at 622

 (citation omitted).     Because certain pretrial deadlines have

 already been continued for six months, and because the trial

                                      8
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 9 of 10   PageID #:
                                   1891


 date will be, but has not yet been, reset, Plaintiff has not

 demonstrated that he will be prejudiced if the Court allows the

 deemed admissions to be withdrawn.        See id. at 624 (explaining

 that “reliance on a deemed admission in preparing a summary

 judgment motion does not constitute prejudice” (citations

 omitted)).    Therefore, Plaintiff has not met his burden as to

 the second part of the Rule 36(b) test.

              In sum, the Motion is granted.      Furthermore, Plaintiff

 relied upon at least some of the deemed admissions in his Motion

 for Partial Summary Judgment.       See Mem. in Supp. of Motion for

 Partial Summary Judgment at 12-13 (arguing that he is entitled

 to summary judgment against the Paiges and KB1 as to the breach

 of contract claim because Slotnick is deemed to have “admitted

 all key disputed facts”).      Therefore, Plaintiff’s Motion for

 Partial Summary Judgment is denied without prejudice to the

 filing of an amended motion without relying on the deemed

 admissions.    Plaintiff’s amended motion for partial summary

 judgment must be filed by July 30, 2021.

                                 CONCLUSION

              For the foregoing reasons, the Paiges’ Motion to

 Withdraw or Amend Responses to Admissions, filed February 23,

 2021, is HEREBY GRANTED.      Accordingly, Plaintiff’s Motion for

 Partial Summary Judgment as to Count I (Breach of Contract) and

 Count VI (Declaratory Relief), filed January 6, 2021, is HEREBY

                                      9
Case 1:20-cv-00097-LEK-WRP Document 101 Filed 05/30/21 Page 10 of 10   PageID #:
                                    1892


  DENIED WITHOUT PREJUDICE.      Plaintiff’s amended motion for

  partial summary judgment must be filed by July 30, 2021.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, May 30, 2021




  STEVEN D. DAVIDSON, AS EXECUTOR OF THE ESTATE OF HOWARD W.
  DEMOORE VS. JEREMY SLOTNICK PAIGE, ET AL.; CV 20-00097 LEK-WRP;
  ORDER: GRANTING DEFENDANTS’ MOTION TO WITHDRAW OR AMEND DEEMED
  ADMISSIONS; AND DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
  JUDGMENT WITHOUT PREJUDICE

                                      10
